35 Mich. App. 473 (1971)
192 N.W.2d 621
AETNA CASUALTY & SURETY COMPANY
v.
DIMITRI
Docket No. 10221.
Michigan Court of Appeals.
Decided August 23, 1971.
Stalburg & Bean, P.C., for plaintiff.
Dice, Sweeney & Sullivan (by John J. Lynch), for defendants U-Haul Company and Daniel Ususan.
Patterson, Patterson, Whitfield, Manikoff & White (by Lawrence R. Ternan), for defendants Dimitri and Raine.
*475 Before: T.M. BURNS, P.J., and HOLBROOK and McGREGOR, JJ.
HOLBROOK, J.
Plaintiff appeals from an order granting a motion for accelerated judgment in the Circuit Court for Oakland County dismissing the complaint.
Plaintiff, Aetna Casualty & Surety Company, is subrogee of O'Connor Guardian Fuel Oil Company, doing business at 2011 Livernois Avenue in the City of Troy, Michigan. Defendant George Dimitri, doing business as Chicken Delight, was the owner of a car driven by his employee Robert Raine, which collided with a vehicle owned by defendant U-Haul Company and operated by defendant Daniel Ususan. As a result of this collision one of the vehicles struck a building owned by plaintiff's insured causing damages of $2,835.77. Plaintiff paid this amount to its insured and then brought suit in circuit court for recovery against defendants. The accident occurred on May 13, 1967, and suit was filed on May 4, 1970.
Because the amount sought to be recovered was less than $3,000, and because of the provisions of MCLA § 600.8301 (Stat Ann 1971 Cum Supp § 27A.8301) which states in part: "The district court shall have exclusive jurisdiction in civil actions when the amount in controversy does not exceed $3,000," the defendants moved for accelerated judgment contending that the circuit court did not have jurisdiction of the matter.
Plaintiff presented the fact to the judge that none of the defendants involved in the litigation were residents of a city that had a district court. Defendants were all residents of cities still having municipal courts wherein jurisdiction was limited to amounts up to $1,500. Because of this factor *476 plaintiff proceeded to circuit court contending that it was the court having jurisdiction under the circumstances.
At the trial, plaintiff's counsel requested the judge to direct him to the proper court, and the judge refused.
Plaintiff contended that although district courts were given exclusive jurisdiction in civil actions not exceeding an amount of $3,000, those cities that had not yet invoked the district court system, and had retained municipal courts, had concurrent jurisdiction with circuit courts and that as a result the circuit court had proper jurisdiction.
MCLA § 600.8312 (Stat Ann 1971 Cum Supp § 27A.8312) directs that this action be brought in a district court where the cause of action arose, or where defendants were established or resident. Because of the facts present herein, the municipal courts did not have jurisdiction of the claim and suit had to be brought in circuit court or there would not have been any forum.
The defendants contend that suit should have been brought in district court because of its exclusive jurisdiction up to $3,000. At that point the district court could have instructed plaintiff as to whether or not there was proper venue, and if there was not, then the court could have indicated where the plaintiff could proceed and could have transferred the action.
MCLA § 600.605 (Stat Ann 1962 Rev § 27A.605) provides as follows:
"Circuit courts have original jurisdiction to hear and determine all civil claims and remedies, except where exclusive jurisdiction is given in the constitution or by statute to some other court or where the circuit courts are denied jurisdiction by the constitution or statutes of this state."
*477 It is important to note that according to this section, circuit courts have original jurisdiction to hear and determine all civil claims and remedies with the exception that if a statute has denied jurisdiction to the circuit courts, that statute will be a limitation to the jurisdiction of the circuit courts.
MCLA § 600.8301 (Stat Ann 1971 Cum Supp § 27A.8301) sets forth the civil jurisdiction of the district courts as follows:
"The district court shall have exclusive jurisdiction in civil actions when the amount in controversy does not exceed $3,000."
The question is now raised concerning whether MCLA § 600.8301, supra, was intended to deprive the circuit courts of original jurisdiction in civil actions which did not exceed $3,000 as of May, 1970, at which time some cities retained their municipal courts.
The intent of the Legislature was to eventually create a uniform state-wide system of courts to replace the municipal and justice courts, at such time when all municipalities adopted the district courts. When no municipal courts remained in operation in the state, the statutes, MCLA §§ 600.605 and 600.8301, would be completely operative and circuit courts would lack original jurisdiction in civil actions when the amount in controversy did not exceed $3,000.
In the meantime it is reasonable to assume that it was not the intent of the Legislature to deprive a party of his cause of action if there was no district court available.
Under MCLA § 600.9928(1) (Stat Ann 1971 Cum Supp § 27A.9928[1])[1] and MCLA § 600.9930(8)(a) *478 (Stat Ann 1971 Cum Supp § 27A.9930[8][a])[2] provisions are made for the retention of municipal courts in cities under certain circumstances. Such is the case present here. The municipalities of Ferndale, Clawson, Troy, and Madison Heights elected to retain their municipal courts with civil jurisdictional limits to $1,500. Under the circumstances in this case the plaintiff could not proceed in any of these municipal courts that had venue because the claim exceeded $1,500.
We conclude, under the facts present in this case, that it was proper for plaintiff to commence its action in the circuit court, there being no other court available. MCLA § 600.8301 (Stat Ann 1971 Cum Supp § 27A.8301), giving district courts exclusive jurisdiction in civil actions when the amount in controversy does not exceed $3,000, is applicable to those jurisdictions where district courts are established.
The statutes permitting the continuance of municipal courts in certain cities with the same jurisdictional limits were not affected by the grant of certain jurisdiction to the district courts and did not alter the jurisdiction of the circuit court in actions where no district court was available and the amount in controversy was greater than the jurisdictional limit of $1,500 prescribed for municipal courts.
*479 There is some question raised in this Court by defendants that U-Haul Company is a foreign corporation and could have been sued at a location in Michigan where a district court was available. The question was not raised below, and we decline to rule upon it here.
MCLA § 600.641 (Stat Ann 1971 Cum Supp § 27A.641) provides in pertinent part the following:
"(1) If it appears at the conclusion of a pretrial hearing on an action commenced in the circuit court that the amount of damages sustained may be less than * * * the jurisdictional limitation as to the amount in controversy applicable to the lower court, the circuit judge may, without the consent of the parties, remove such action to any lower court within the county which would have had jurisdiction but for the amount of damages demanded and in which venue would have been proper.
* * *
"(5) As used in this section `lower court' means the common pleas court of Detroit and the district court." (Emphasis supplied.)
Now that district courts are operative in the cities where venue is proper, we invoke the remand statute permitting the circuit court to remand the action to a district court.
Reversed for remand by the circuit court to a proper district court for further proceedings.
All concurred.
NOTES
[1]  "(1) The district court shall not function nor shall district judges be elected in any district of the third class in which 1 or more cities which maintain municipal or police courts and which contain, individually or in the aggregate, more than 50% of the population of the district elect to retain their municipal or police courts by resolution adopted by their respective governing bodies within 7 days after the effective date of this section."
[2]  "(8) The district court shall not function nor shall district judges be elected in any district of the third class in which 1 or more cities presently maintain municipal courts if:

"(a) In a district which has only 1 city which maintains a municipal court, the governing body of that city elects to retain its municipal court by resolution adopted by its governing body within 17 days after the effective date of this 1969 amendatory act."